United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3852
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
William Mansfield,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 21, 2010
                                Filed: July 22, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Pursuant to a written plea agreement containing a waiver of his right to appeal,
William Mansfield pleaded guilty to using interstate facilities in the commission of
murder-for-hire, in violation of 18 U.S.C. § 1958. The district court1 sentenced
Mansfield to 120 months in prison and 3 years of supervised release. On appeal, his
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967).



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       We will enforce the appeal waiver in this case because Mansfield’s appeal falls
within the scope of the waiver, the record shows the requisite knowledge and
voluntariness, and enforcing the appeal waiver would not constitute a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, both plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result; one important way district court can ensure
plea agreement and appeal waiver are knowing and voluntary is to question defendant
properly about decision to enter agreement and to waive right to appeal); see also
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case).

     Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues not covered by the appeal waiver.
Accordingly, we grant counsel leave to withdraw, and we dismiss the appeal.
                      ______________________________




                                         -2-